NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



In the Interest of A.S. and A.S., )
children.                         )
________________________________ )
                                  )
D.S.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )             Case No. 2D18-4781
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellees.         )
________________________________ )

Opinion filed August 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Constance Daniels, Brandon, for
Appellant.

Ashley Moody, Attorney General, and
Mary Soorus, Assistant Attorney
General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore and Sara Elizabeth
Goldfarb of Statewide Guardian ad
Litem Office, Tallahassee, and David
Davis, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.

KELLY, LaROSE, and SLEET, JJ., Concur.




                                    -2-